             Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-6215
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 RAVEN INDUSTRIES, INC., MARC E.                            :   SECTIONS 14(a) AND 20(a) OF THE
 LEBARON, JASON M. ANDRINGA,                                :   SECURITIES EXCHANGE ACT OF
 THOMAS S. EVERIST, JANET M.                                :   1934
 HOLLOWAY, KEVIN T. KIRBY, LOIS M.                          :
 MARTIN, RICHARD W. PAROD, and                              :   JURY TRIAL DEMANDED
 DANIEL A. RYKHUS,                                          :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------


        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Raven Industries, Inc. (“Raven or the

“Company”) and the members Raven board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of Raven by CNH Industrial N.V. (“CNH”) and its affiliates.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on July 19, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders.                           The Proxy
            Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 2 of 15




Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby CNH Industrial South Dakota, Inc. (“Merger Sub”), a wholly owned subsidiary of CNH,

will merge with and into Raven with Raven surviving the merger and becoming a wholly owned

subsidiary of CNH (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement

and plan of merger the companies entered into (the “Merger Agreement”) each Raven common

share issued and outstanding will be converted into the right to receive $6.00 in cash (the “Merger

Consideration”).

       3.       As discussed below, Defendants have asked Raven stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, J.P. Morgan Securities LLC (“J.P. Morgan”) in support of its

fairness opinion, and relied upon by the Board in recommending the Company’s stockholders vote

in favor of the Proposed Transaction.

       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Raven stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                 2
             Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 3 of 15




                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the proxy solicitor or Raven is headquartered in

this District, and Raven is traded on the NASDAQ Stock Exchange, which is headquartered in this

District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of Raven common stock

and has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Marc E. LeBaron has served as a member of the Board since

2011 and Chairman of the Board since May 2017.

        11.      Individual Defendant Jason M. Andringa has served as a member of the Board since

2013.

        12.      Individual Defendant Thomas S. Everist has served as a member of the Board since

1996.

        13.      Individual Defendant Janet M. Holloway has served as a member of the Board since

2018.


                                                   3
          Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 4 of 15




        14.     Individual Defendant Kevin T. Kirby has served as a member of the Board since

2007.

        15.     Individual Defendant Lois M. Martin has served as a member of the Board since

2018.

        16.     Individual Defendant Richard W. Parod has served as a member of the Board since

2017.

        17.     Individual Defendant Daniel A. Rykhus has served as a member of the Board since

2008 and is the President and Chief Executive Officer of the Company.

        18.     Defendant Raven is incorporated in South Dakota and maintains its principal

offices at 205 E. 6th Street, P.O. Box 5107, Sioux Falls, South Dakota 57117-5107.           The

Company’s common stock trades on the NASDAQ Stock Exchange under the symbol “RAVN.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        21.     Raven, a technology company, provides various products to customers in the

industrial, agricultural, geo-membrane, construction, aerospace and defense, and commercial

lighter-than-air markets worldwide. It operates through three segments: Applied Technology,

Engineered Films, and Aerostar. The Applied Technology segment designs, manufactures, sells,

and services precision agriculture products and information management tools that enable farmers

to enhance farm yields. Its products include application controls, GPS-guidance steering systems,

field computers, automatic boom controls, machine automation, information management tools,


                                                4
          Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 5 of 15




and injection systems, as well as Slingshot, a communications platform for its ag retailers, custom

applicators, and enterprise farms; and services comprise high-speed in-field Internet connectivity

and cloud-based data management. This segment sells its products to original equipment

manufacturers and through aftermarket distribution partners. The Engineered Films segment

produces plastic films and sheeting for geo-membrane, agricultural, construction, and industrial

applications; and offers design-build and installation services for plastic films and sheeting. This

segment sells its products directly to end-customers and through independent third-party

distributors. The Aerostar segment offers high-altitude stratospheric platforms, technical services,

and radar systems to provide research, communications, and situational awareness capabilities to

governmental and commercial customers in the aerospace and defense, and commercial lighter-

than-air markets. Raven was incorporated in 1956 and is headquartered in Sioux Falls, South

Dakota.

       22.     On June 21, 2021, Raven and CNH jointly announced that they had entered into a

proposed transaction:

               LONDON & SIOUX FALLS, S.D.--(BUSINESS WIRE)--CNH
               Industrial N.V. (NYSE: CNHI / MI: CNHI) today announced that it
               has entered into an agreement to acquire 100% of the capital stock
               of Raven Industries, Inc. (NASDAQ: RAVN), a US-based leader in
               precision agriculture technology for US$58 per share, representing
               a 33.6% premium to the Raven Industries 4-week volume-weighted
               average stock price, and US$2.1 billion Enterprise Value. The
               transaction will be funded with available cash on hand of CNH
               Industrial. Closing is expected to occur in the fourth quarter of 2021,
               subject to the satisfaction of customary closing conditions, including
               approval of Raven shareholders and receipt of regulatory approvals.

               The acquisition builds upon a long partnership between the two
               companies and will further enhance CNH Industrial’s position in the
               global agriculture equipment market by adding strong innovation
               capabilities in autonomous and precision agriculture technology.




                                                 5
Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 6 of 15




    “Precision agriculture and autonomy are critical components of our
    strategy to help our agricultural customers reach the next level of
    productivity and to unlock the true potential of their operations,”
    said Scott Wine, Chief Executive Officer, CNH Industrial. “Raven
    has been a pioneer in precision agriculture for decades, and their
    deep product experience, customer driven software expertise and
    engineering acumen offer a significant boost to our capabilities. This
    acquisition emphasizes our commitment to enhance our precision
    farming portfolio and aligns with our digital transformation strategy.
    The combination of Raven’s technologies and CNH Industrial’s
    strong current and new product portfolio will provide our customers
    with novel, connected technologies, allowing them to be more
    productive and efficient.”

    “Our Board and Management are excited about this partnership and
    what it means for our future,” said Dan Rykhus, President & Chief
    Executive Officer for Raven Industries. “For 65 years, our company
    has been committed to solving great challenges. Part of that
    commitment includes delivering groundbreaking innovation by
    developing and investing in our core capabilities and technology. By
    coming together with CNH Industrial, we believe we will further
    accelerate that path as well as bring tremendous opportunities and
    value to our customers — once again fulfilling our purpose to solve
    great challenges. Our relationship with CNH Industrial has
    expanded over decades, and we have a deep respect for one another
    and a shared commitment to transform agriculture practices across
    the world. We look forward to CNH Industrial leveraging the Raven
    talent and culture, as well as the Sioux Falls community, as part of
    their vision and future success.”

    “Raven Industries’ capabilities, innovation culture, entrepreneurial
    spirit and engineering talent are impressive and will continue to
    thrive as part of the CNH Industrial family. Sioux Falls is and will
    continue to be a true center of excellence,” added Wine. “We are
    incredibly excited to collaborate in bringing our customers more
    integrated precision and autonomous solutions, not only to improve
    productivity and profitability, but also promote more sustainable
    solutions and environmental stewardship. Together, our teams will
    create a stronger business for our employees, dealer network, and
    customers, enabling us to shape the future of agriculture, augment
    our world-leading sustainability credentials, and maximize our
    growth opportunities.”

    Headquartered in Sioux Falls, South Dakota, Raven Industries is
    organized into three business divisions: Applied Technology
    (precision agriculture), Engineered Films (high-performance


                                      6
         Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 7 of 15




               specialty films) and Aerostar (aerospace) with consolidated net sales
               of US$ 348.4 million for the twelve months ended January 31, 2021.
               The company is a global technology partner for key strategic OEMs,
               agriculture retailers and dealers. The transaction is expected to
               generate approximately US$400 million of run-rate revenue
               synergies by calendar year 2025, resulting in US$150 million of
               incremental EBITDA.

               The Engineered Films and Aerostar segments are industry leaders in
               the high performance specialty films and stratospheric platform
               industries, respectively, and CNH Industrial believes they represent
               attractive independent businesses with excellent near and long-term
               potential. Accordingly, CNH Industrial plans to undertake a
               strategic review of each business to best position them for future
               success and maximize shareholder value.

               CNH Industrial does not expect the proposed acquisition will have
               any impact on its guidance for 2021. The acquisition is expected to
               be funded with Group consolidated cash1 not affecting third party
               debt of industrial activities2. Cash consideration for the transaction
               is not included in the free cash flow definition, and consequently it
               will not affect its free cash flow guidance for the FY 2021E.

               Barclays and Goldman Sachs acted as financial advisors to CNH
               Industrial and Sullivan & Cromwell LLP as its legal advisor. J.P.
               Morgan Securities LLC acted as financial advisor to Raven and
               Davis Polk & Wardwell LLP as its legal advisor.

                                               ***

       23.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that Raven’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       24.     On July 19, 2021, Raven filed the Proxy Statement with the SEC in connection with

the Proposed Transaction. The Proxy Statement was furnished to the Company’s stockholders and

solicits the stockholders to vote in favor of the Proposed Transaction. The Individual Defendants


                                                 7
         Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 8 of 15




were obligated to carefully review the Proxy Statement before it was filed with the SEC and

disseminated to the Company’s stockholders to ensure that it did not contain any material

misrepresentations or omissions. However, the Proxy Statement misrepresents and/or omits

material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Raven Financial Projections

       25.     The Proxy Statement fails to provide material information concerning financial

projections by Raven management and relied upon by J.P. Morgan in its analysis. The Proxy

Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Proxy Statement indicates that in connection with the rendering of its

fairness opinion, that the Company prepared certain non-public financial forecasts (the “Company

Projections”) and provided them to the Board and the financial advisors with forming a view about

the stand-alone valuation of the Company. Accordingly, the Proxy Statement should have, but fails

to provide, certain information in the projections that Raven management provided to the Board

and the financial advisors. Courts have uniformly stated that “projections … are probably among

the most highly-prized disclosures by investors. Investors can come up with their own estimates

of discount rates or [] market multiples. What they cannot hope to do is replicate management’s

inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d

171, 201-203 (Del. Ch. 2007).

       26.     For the Company Projections, the Proxy Statement provides values for a non-

GAAP (Generally Accepted Accounting Principles) financial metric: EBITDA, but fails to provide




                                                8
         Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 9 of 15




line items used to calculate the metric and/or a reconciliation of the non-GAAP metric to its most

comparable GAAP measure, in direct violation of Regulation G and consequently Section 14(a).

       27.     The Proxy Statement also fails to disclose unlevered free cash flows for fiscal years

ending 2021 through January 31, 2031, which were used by J.P. Morgan to conduct the Discounted

Cash Flow Analysis.

       28.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       29.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                  9
        Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 10 of 15




       30.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning J.P. Morgan’s Financial Analysis

       31.     With respect to J.P. Morgan’s Public Trading Multiples Analysis and the Public

Trading Multiples Sum-of-the-Parts Analysis, the Proxy Statement fails to disclose the individual

multiples and metrics for the companies observed by J.P. Morgan in the analysis.

       32.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis for the Company

excluding the Company’s Autonomy business, the Proxy Statement also fails to disclose: (i) the

Company’s estimated projected unlevered free cash flows for the period from April 30, 2021

through January 31, 2031 excluding the Company’s Autonomy Business; (ii) the projected

terminal values for the Company; (iii) the inputs and assumptions underlying the use of terminal

growth rates of 1.5% to 2.5%; (iv) the inputs and assumptions underlying the range of discount

rates ranging from 9.25% to 10.25%, (v) Raven’s net debt as of April 30, 2021; and (vi) the number

of fully diluted shares outstanding of Company shares.

       33.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis for the Company’s

Autonomy business, the Proxy Statement also fails to disclose: (i) the Company’s estimated

projected unlevered free cash flows for the period from April 30, 2021 through January 31, 2031

for the Company’s Autonomy business; (ii) the projected terminal values for the Company; (iii)

the inputs and assumptions underlying the use of terminal growth rates of 2.5% to 3.5%; (iv) the

inputs and assumptions underlying the range of discount rates ranging from 16.00% to 17.00%,




                                               10
           Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 11 of 15




(v) Raven’s net debt as of April 30, 2021; and (vi) the number of fully diluted shares outstanding

of Company shares.

          34.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          35.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          37.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial




                                                 11
         Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 12 of 15




analysis that were prepared by J.P. Morgan and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       38.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       39.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

       40.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                  12
           Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 13 of 15




                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   The Individual Defendants acted as controlling persons of Raven within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Raven, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Raven, including the content and dissemination of

the various statements that Plaintiff contends are materially incomplete and misleading.

          43.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          44.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Raven, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.




                                                 13
         Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 14 of 15




       45.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       46.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       47.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       48.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 14
           Case 1:21-cv-06215-VSB Document 1 Filed 07/21/21 Page 15 of 15




          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: July 21, 2021                               MELWANI & CHAN LLP

                                               By: /s Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  15
